Citation Nr: 1746869	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left lower extremity disability, to include reflex sympathetic dystrophy (RSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to January 1974 and from July 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left lower extremity disability, to include RSD (listed as RSD, left foot and ankle, secondary to a left ankle injury).  

In July 2011, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  In October 2013, the Veteran was informed that the VLJ who conducted the July 2011 hearing is no longer at the Board and that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  She was informed that she has the right to a new hearing; in November 2013, she stated that she does not want a new hearing.

This matter was previously before the Board in March 2012, January 2014, and October 2016.  In March 2012, the Board reopened the Veteran's claim of entitlement to service connection for a left lower extremity disability, to include RSD (listed as left lower extremity RSD), and remanded the issue for further development.

The Veteran then appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision.  

The Board observes that, pursuant to the August 2015 Memorandum Decision, the Court essentially found that the Board provided an inadequate statement of reasons and bases because it made no findings as to the probative value of internet research submitted by the Veteran which stated that RSD could remain in early stages for years without progression, and that the Board did not weigh such evidence against the other evidence of record.  Following the August 2015 Memorandum Decision, the Board obtained a medical opinion from a Veterans Health Administration (VHA) specialist in January 2016, and in October 2016, the Board remanded the matter on appeal to provide an examination and obtain an opinion as to the etiology of the Veteran's claimed left lower extremity disability, to include RSD.

As noted in the Board's October 2016 remand, the Veteran filed a February 2013 claim for entitlement to a total disability rating based on individual unemployability (TDIU) that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is not before the Board at this time and is again referred for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for pes planus and contends that she has a left lower extremity disability, to include RSD, which is related to service.  More specifically, she asserts that her 1971 in-service left ankle injury resulted in her current left lower extremity disability, to include RSD.  The Veteran has reported that she suffered left lower extremity problems since her left ankle injury in service, she began to experience additional left lower extremity problems in the early 1980s, and she experienced numbness, tingling, and severe burning pain in the 1990s.  See July 2011 Board hearing transcript.

As noted previously, the Board observes that the Court essentially found that the Board provided an inadequate statement of reasons and bases because it made no findings as to the probative value of Internet research submitted by the Veteran that states that RSD could remain in early stages for years without progression, and that the Board did not weigh such evidence against the other evidence of record.  See August 2015 Memorandum Decision.  In light of the August 2015 Memorandum Decision, the Board obtained a VHA opinion and scheduled the Veteran for a March 2017 examination to determine the onset and etiology of her claimed left lower extremity disability, to include RSD.

The examiner who was asked to provide an opinion in March 2017 was asked to do the following, inter alia: (1) discuss the information contained in the Internet articles provided by the Veteran, which indicate that RSD, or complex regional pain syndrome (CRPS), could remain in early stages for years without progression (see Internet articles received by VA in December 2007 and January 2017); (2) acknowledge and discuss reports by the Veteran of left lower extremity problems during service in addition to her reports of left lower extremity problems since service; and (3) comment on the positive opinions of record, to include the January 2001, March 2003, and April 2004 statements from Dr. A. H. Bamberger, and the January 2011 statement from Dr. W. Arrington.

The Board observes that the March 2017 examination did not comply with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  Additionally, although the examiner provided an opinion as to whether the Veteran's service-connected pes planus caused or aggravated any currently diagnosed left lower extremity disabilities, the opinion was offered without supportive rationale and is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2006) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In light of the foregoing, the Board finds that an addendum opinion must be obtained on remand. 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, while on remand, the AOJ should associate the January 2016 VHA specialist opinion with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the January 2016 VHA specialist opinion.

2.  Associate with the claims file outstanding records of the Veteran's VA treatment and relevant non-VA treatment.  Any additional records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file after obtaining the necessary authorization.  Any negative responses to VA's requests for information should be documented in the claims file.

3.  Obtain an opinion from the VA physician who examined the Veteran in March 2017, or another appropriate clinician, to determine the onset and etiology of the Veteran's claimed left lower extremity disability, to include RSD.  The entire claims file, to include all electronic files, must be reviewed by the reporting clinician.

      (a) Identify all left lower extremity disabilities that have been diagnosed during the course of the Veteran's appeal (since November 2007), to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed third left metatarsal; and a full thickness ulceration of the left foot, etc.  

      (b) If the clinician finds the Veteran currently does not, and did not at any time during the course of the appeal, have diagnosed RSD, or CRPS, of the left lower extremity, the clinician must explain why the numerous current diagnoses of such condition are not valid diagnoses.  

      (c) Provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any of the left lower extremity disabilities identified in (a) are related to and/or had their onset during either of the Veteran's periods of service.
      
      (d) Discuss reports by the Veteran of left lower extremity problems during service, to include a left ankle injury in 1971, in addition to reports of left lower extremity problems since service.  

      (e) Comment on the positive opinions of record, to include the January 2001, March 2003, and April 2004 statements from Dr. A. H. Bamberger, and the January 2011 statement from Dr. W. Arrington.
      
      (f) Discuss the information contained in the Internet articles provided by the Veteran which indicate that RSD, or CRPS, could remain in early stages for years without progression.  See Internet articles received by VA in December 2007 and January 2017.

	(g) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected pes planus caused any of the left lower extremity disabilities identified in (a).

      (h) Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected pes planus aggravated any of the left lower extremity disabilities identified in (a).

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation of any identified disability by the Veteran's service-connected pes planus is found, the clinician must attempt to establish a baseline level of severity of the diagnosed left lower extremity disability prior to aggravation by service-connected pes planus.  

The reporting clinician must provide a complete rationale for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the clinician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the clinician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the clinician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disability.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

